 AMERICAN SHOWA, INC. 211American Showa, Inc. and Teamsters Local Union No. 413 a/w International Brotherhood of Team-sters, AFLŒCIO.  Case 8ŒCAŒ31106 May 22, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME On March 17, 2000, Administrative Law Judge Bruce D. Rosenstein issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, and the General Counsel filed an answering brief.1  The Respon-dent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified.3 AMENDED CONCLUSION OF LAW Substitute the following for Conclusion of Law 3. ﬁ3. The Respondent has engaged in unfair labor prac-tices in violation of Section 8(a)(1) of the Act by coer-cively interrogating an employee and informing him that he was discharged because of his union activities.ﬂ ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Ameri-can Showa, Inc., Sundbury, Ohio, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Substitute the following for paragraph 1(a). ﬁ(a) Coercively interrogating employees concerning their union activity and coercively informing employees that they will be discharged because of their union activ-ity.ﬂ 2. Substitute the attached notice for that of the admin-istrative law judge. APPENDIX  NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD                                                                                                                      1 No exceptions were filed to the judge™s recommended dismissal of the allegation that the Respondent unlawfully created the impression that employees™ union and protected activities were under surveillance. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 We shall modify the judge™s conclusions of law, recommended Order, and notice to employees to conform to the violations found by the judge. An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights.  To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT coercively question you about your union support or activities, or inform you that you could be terminated for engaging in union support or activities. WE WILL NOT discharge, suspend, or otherwise dis-criminate against any of you for supporting Teamsters Local Union No. 413, a/w International Brotherhood of Teamsters, AFLŒCIO or any other union. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days of the date of the Board™s Order, offer Christopher Hankins full reinstatement to his former job or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to his senior-ity or any other rights or privileges previously enjoyed. WE WILL make Christopher Hankins whole for any loss of earningS and other benefits resulting from his suspension and discharge, less any net interim earnings, plus interest. WE WILL, within 14 days from the date of the Board™s Order, remove from our files any reference to the unlawful suspension and discharge of Christopher Hankins, and we will, within 3 days thereafter, notify him in writing that this has been done and that the sus-pension and discharge will not be used against him in any way.  AMERICAN SHOWA, INC.  Thomas M. Randazzo, Esq., for the General Counsel. Jonathan R. Vaughn, Esq. and Richard T. Miller, Esq., of  Columbus, Ohio, for the Respondent-Employer.  DECISION STATEMENT OF THE CASE BRUCE D. ROSENSTEIN, Administrative Law Judge. This case was tried before me on January 27 and 28, 2000, in Dela-ware, Ohio, pursuant to a complaint and notice of hearing (the complaint) issued by the Acting Regional Director for Region 8 for the National Labor Relations Board (the Board) on Decem-ber 7, 1999.1  The complaint, based upon a charge filed by Teamsters Local Union No. 413, a/w International Brotherhood  1 All dates are in 1999 unless otherwise indicated. 331 NLRB No. 25  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 212of Teamsters, AFL
ŒCIO (the Charging Party or the Union) 
alleges that American Showa, Inc. (the Respondent or ASI) has 
engaged in certain violations of
 Section 8(a)(1) and (3) of the 
National Labor Relations Act (the
 Act).  The Respondent filed 
a timely answer to the complaint denying that it had committed 
any violations of the Act. 
Issues 
The complaint alleges that 
the Respondent suspended and 
discharged employee Christophe
r Hankins, and engaged in two 
independent violations of Section 8(a)(1) of the Act by unlaw-
fully and coercively interrogati
ng an employee regarding his 
union and protected activities and 
by letter, creating the impres-
sion that employees™ union and 
protected activities were under 
surveillance. 
On the entire record, including my observation of the de-
meanor of the witnesses, and after considering the briefs filed by 
the General Counsel and the Respondent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent is a corporation engaged in the manufacture 
of automotive parts in Sundbury, Ohio, where it annually sells 
and ships goods valued in exce
ss of $50,000 directly to points 
located outside the State of Ohio
.  The Respondent admits and I 
find that it is an employer engaged in commerce within the 

meaning of Section 2(2), (6), and (7) of the Act and that the 
Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Background In May 1999, Christopher Hankins talked to a union official 
about commencing an organizing
 campaign at Respondent.  He 
became the leading union adherent in the machine department 
and was an active and open supporter of the Union.  In this 
regard, Hankins talked to a number of employees about the 
Union, handed out authorizatio
n cards, and engaged in a num-
ber of conversations with supervisors about the need for a un-ion at the Respondent. 
Respondent and Honda of America Manufacturing (Honda) 
formed a partnership and the majority of the automotive parts 
manufactured by the Respondent are supplied to Honda.  At all 
material times Takeshi Kawaguchi is the president of Respon-
dent, Donald Westover serves as
 plant manager and vice presi-
dent, and Michele Kerschner holds the position of associate 
relations manager.  The Responde
nt has adopted many of the 
personnel and work policies of 
Honda and all employees wear 
uniforms similar to those of Honda employees. 
Hankins commenced employment with Respondent in Feb-
ruary 1994, and was continuously employed until being sus-
pended on July 16, and subsequent
ly discharged on July 19.  
During his tenure of employment
, Hankins received numerous awards for perfect attendance (GC Exh. 37) and countless 
awards under the ASI Voluntary Involvement Program for 
Quality, Suggestive and Safety
 Recognition (GC Exhs. 39, 40, 
and 41).  All Respondent empl
oyees including Hankins are 
eligible to participate in Quality Circle and the Voluntary In-
volvement Programs.  The Respondent has established a mile-
stone-awards program (GC Exh. 5)
, that enables employees to 
earn awards upon achieving
 certain point levels.
2  Hankins was the first employee to attain all of the milestone point levels and 
in addition to being the recipien
t of a monetary award at the 
silver level, he earned a 2-week
 all expense paid vacation to 
Hawaii.  In December 1998, Hankins was the first and only 
employee at the facility to be awarded a Honda Civic LX after 
achieving the 5000-point milestone.
3  That recognition was memorialized with an article and picture of Hankins and the car 
in the ASI News and Views (GC E
xh. 6).  In addition, Hankins 
and another employee won a trip to Japan based on their win-
ning a competition at Respondent 
for contributions to a Quality 
Circle project (GC Exh. 38).  That trip was taken with President 
Kawaguchi and Plant Manager 
Westover.  On a number of 
occasions, both Kawaguchi and Westover would stop by 

Hankin™s work location and compliment him on his industry 
and contributions to the Respondent. 
B. The Facts 
On July 12, Hankins returned 
to work from a planned family 
vacation in Canada, and brought b
ack a case of beer for a friend 
who had previously worked on his car.  Hankins placed the 
beer in a cooler in the employee cafeteria.  Later that day, 
Hankins walked into the cafeteria to see if his friend had re-
moved the gift from the cooler.  He was informed by one of the 
maintenance employees that a management representative had 
locked the beer in the cooler.  Hankins proceeded to the office 
to talk with Kerschner.
4  Hankins apprised Kerschner that the 
beer was a gift for a coworker.  Kerschner informed Hankins 

that beer should not be brought to the facility but permitted 
Hankins to retrieve the beer from the cooler and take it home.  
No type of formal warning or discipline was visited upon 
Hankins for this incident. 
On July 13, Hankins had lunch in the cafeteria with fellow 
employees Julie Liming and Val 
Reese.  He made a comment 
to them that Smith probably found 
the gift in the cooler.  Reese 
apprised Hankins that Smith wa
s not responsible for the beer 
being locked in the cooler. 
On July 14, Hankins along with
 a number of other employ-
ees proceeded to the cafeteria around 11 a.m., for their regu-

larly scheduled lunch.  As he 
entered the cafeteria and turned 
right toward the cooler to retrieve his lunch, Hankins acciden-
tally nudged Smith who was bent 
over and as she was raising 
up, bumped her on the right shoulder.  He said, ﬁexcuse me,ﬂ 
and continued toward the cooler.  While he was eating lunch 
with employees Liming and Rees
e, Smith stopped by the table 
and said to Hankins, ﬁthat you 
really hurt my shoulder when 
you bumped into me and you had a mile to walk around me.ﬂ  
Smith then walked away from the table and Hankins com-
mented to Leming and Reese that Smith seems to be upset.  
Reese told Hankins that Smith was just joking.  After lunch, 
Hankins proceeded directly to the conference room for a pro-
                                                          
 2 The silver award is achieved once an employee earns 1000 points.  
An employee is awarded $800.  The 
gold award is reached after earning 2500 points and an employee is presented with a special vacation.  
Once an employee reaches 5000 points and achieves ASI status, they 
are entitled to receive a Honda Civic LX.  GC Exh. 42 is a compilation 
of Hankin™s total points from January 1, 1997, to May 1999.  
3 The automobile has an assessed value of $16,000. 
4 Mildred Smith, an employee of contract provider Aramark, ap-
prised Hankins that she had nothing to
 do with the beer being locked in 
the cooler.  Smith is in charge of 
all the vending machines at Respon-
dent and has worked in this capacity for approximately 10 years. 
 AMERICAN SHOWA, INC. 213duction meeting, but decided that 
if he hurt Smith™s feelings or 
her shoulder, he would apologize. 
After the production meeting ended around 12 noon, 
Hankins returned to the cafeteria and touched Smith™s shoulder to get her attention.  He said, ﬁIf I hurt your shoulder in any 
way, I apologize.ﬂ  Smith said, ﬁno your not, you did that on 
purpose and are trying to be a smart ass.ﬂ  Smith became angry 
and informed Hankins that she heard all the negative things that 
he had said while blaming her for 
the confiscation of the beer.  
Hankins attempted to disabuse 
Smith of her assertions, but 
Smith was intent on ending th
e conversation.  Hankins per-
sisted and ﬁremained in her faceﬂ as she continued to back 
away from the discussion.  Inde
ed, Smith attempted to end the 
conversation on three separate oc
casions, but Hankins persisted 
despite Smith repeatedly informing him that the conversation 
had ended.  As a number of empl
oyees started to move in the 
direction of the conversation, 
and Hankins determined that 
Smith was not listening to him, he left the cafeteria and re-
turned to work. 
Shortly after returning to the machine department, Hankins 
was summoned to the confer
ence room. Kerschner asked 
Hankins what happened with Smith in the cafeteria, as she 

wanted to hear his side of the 
story.  Hankins volunteered that 
he accidentally bumped into Smith but apologized at the time.  
He then approached Smith in the cafeteria after the production 
meeting ended to offer anothe
r apology and ask about her 
shoulder.  Smith started yelli
ng and Hankins recommended that 
she should go to administration if there was a problem.  After 
Hankins informed Kerschner what had taken place, he was 
instructed to return to work. 
On July 15, Westover was in the machine shop and Hankins 
complained to him about the majority of the machine depart-
ment equipment being relocated to Respondent™s other plant 
that would necessitate reloca
ting a number of employees in-
cluding Hankins to the second and 
third shift.  Westover said, 
ﬁDon™t lie to me, is that why you want to see a union come in?ﬂ  
ﬁIs that why you and Pam are pushing for a Union?ﬂ  Hankins 
replied, ﬁWell Don, I will say this much, some of the policies 
need to be looked at.ﬂ  Westover said, ﬁYou think a Union will 
change anything around here.ﬂ 
 Hankins responded, ﬁI don™t want to discuss the Union.ﬂ
5 On July 16, Kerschner asked two employees and Smith to 
provide written statements concerning the incident that took 
place in the cafeteria between Hankins and Smith on July 14.
6  No investigation was commenced before this time as Kerschner 
was in all day meetings on July
 14 and 15.  Around 10:30 a.m., 
Hankins dropped by Kerschner™s 
office on his way home as he 
had previously scheduled a half-d
ay of vacation.  He apprised 
Kerschner of his game plan invo
lving a transfer to another ma-
chine line due to the impending 
removal of the equipment from 
                                                          
                                                           
5 Westover did not specifically de
ny that the July 15 conversation 
took place.  Rather, he testified that
 weeks before July 15 while walk-
ing through the plant, a couple of 
employees informed him that the 
people in the machine department were upset because their equipment 
was being moved and that Hankins 
was passing out union cards.  That 
afternoon, Westover saw Hankins in the plant and said, ﬁI just wanted 

to let you know about something, people are saying you™re passing out 
union cards.ﬂ  Hankins denied it.   
6 Adecco, a temporary employment service at Respondent, On-Site Ser-
vice Manager Bobbi Haak-Hikens submitted a typed statement on the 

morning of July 16, while Respondent
 employee Tracie Nelson submitted 
a statement via e-mail at 10:40 a.m. 
on July 16 (R. Exhs. 7 and 11). 
the machine department and sou
ght her feedback regarding the 
plan.  While Kerschner gave positive feedback to Hankins 
about the transfer, she did not apprise him that she was in the 
process of obtaining witness statements involving the July 14 
incident nor did she solicit a written statement from Hankins.  
After returning home, Hankins 
received a voice mail message 
to call Kerschner at the facility
.  Hankins tele
phoned Kerschner 
and was informed that he was going to be suspended for 3 days 
for creating a hostile work environment based on the July 14 
incident with Smith.  Hankins was quite upset during the con-
versation and could not believe th
at he was being suspended for 
offering an apology to Smith.  He also voiced concern that 
Kerschner did not seek a written statement from him after she 
mentioned that several statements were received from Respon-
dent employees.  Hankins further said, ﬁDon™t you want to 
investigate the entire matter and confirm that I apologized to 
Smith or that she called me a smart-ass?ﬂ
7 On July 17, Hankins left 
a voice mail message on West-over™s telephone that Kerschner wa
nted to give him 3 days off 
for creating a hostile work environment. 
On July 18, Hankins was able
 to reach Westover at home 
and told him what happened con
cerning the suspension.  West-
over did not want to discuss the matter over the telephone but 
instructed Hankins to come into the facility on Monday after-

noon, so they could discuss the ma
tter.  In anticipation of the 
meeting, Hankins prepared a wr
itten statement (GC Exh. 45). 
On July 19, Hankins went to the facility and upon arriving 
saw Kerschner, who inquired why he was at the plant since he 
was supposed to be on suspension. Hankins informed Ker-
schner that he had talked to Westover over the weekend and a 
meeting was arranged for today.
 Kerschner picked up Hankins™ 
personnel file and then met Ha
nkins and Westover in the con-
ference room.  Hankins proceede
d to read his prepared state-
ment but was interrupted by Wes
tover.  He apprised Hankins 
that he was a liar and informed him that the Respondent had a statement in its possession from a coworker that he had been 

harassing Smith for approximately 
a year.  Westover said, ﬁWe 
 7 Kerschner memorialized a memorandum to the file that states in 
pertinent part: To:      Associate File of Christopher Hankins 
From:  Michelle Kerschner, Associate Relations Manager 
Date:   July 16, 1999 
Subject: Creating a Hostile & Intimidating Work Envi-
ronment 
On Wednesday, July  14, 1999,  upon  walking  into  the 
cafeteria for lunch at about 12 noon, Bobbi Haak-Hikens 
(Adecco Onsite Representative) 
approached me about an in-
cident between Midge Smith
 (ARAMARK Vending Host-
ess) and Chris Hankins (Machining Associate).
 I spoke to Chris Hankins on the afternoon of 7/14/99.  
Chris explained that earlier in the day he bumped into Midge 
on his way into the cafeteria for his lunch.  He apologized 
briefly at that time.  Then, after the associate meeting at 

12:00, he again approached Midge
 to offer another apology.  
He asked her how her shoulder 
felt & Midge started yelling at 
him.  Chris told Midge severa
l times she should go to Ad-
ministration if there was a problem. 
After discussing the above f
acts with Donald Westover 
(Plant Manager, Vice President), we are both in agreement 
that Chris should receive a 3-
day suspension which will be 
served 7/19/99, 7/20/99, 7/21/99.  I also informed Chris that 
any other intimidating contact with Midge may result in fur-
ther action, up to and including termination (G.C. Exh. 7).
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 214know you have been lying to us.ﬂ  Kerschner handed Hankins 
employment application to Wes
tover who informed Hankins 
that he did not list Honda as a prior employer on his job appli-

cation.  Hankins admitted this fact and informed Westover that 
he did not read the fine prin
t on the application and did not 
know that you had to list every previous employer on your job 

application.  Westover informed Hankins that he knew that Hankins had previously worked 
at Honda for the last several 
months.  Westover asked what el
se did Hankins lie about on his 
job application to Respondent? 
 Hankins volunteered that he 
resigned from Honda when he was given the option of going 
before a peer review board or quitting his employment.  West-
over said, ﬁI am going to terminate your for a number of rea-
sons.ﬂ  1. Not listing Honda on your application. 
2. For being the ringleader in organizing the Teamsters 
Union in the machine department. 
3. Threatening Midge Smith.
  Hankins replied, ﬁthat he was 
not a union organizer and did 
not work for the Teamsters.ﬂ 
Westover told Hankins that he
 should not have gotten in-
volved with the Union.  Hankins 
refused to sign the termination 
slip and said, ﬁthis is what its all about, my involvement in the 
Union.ﬂ Hankins was too upset to sign the final exit papers and was 
escorted off the premises by his supervisor. 
C. The 8(a)(1)
 Allegations The General Counsel alleges in paragraph 6(a) of the com-
plaint that Westover, on or abou
t July 15, coercively interro-
gated an employee regarding his 
union and protected activities. 
On July 15, Westover was in the machine shop and Hankins 
complained to him about the majority of the machine shop 
equipment being relocated to Re
spondents other plant and that 
this would necessitate reloca
ting a number of employees in-
cluding Hankins to the second and third shift.  According to 

Hankins, Westover said, ﬁ Don™t li
e to me, is that why you want 
to see a union come in?ﬂ  ﬁIs that why you and Pam are pushing 
for a Union?ﬂ  Hankins replied, ﬁWell Don, I will say this 
much, some of the policies need to be looked at.ﬂ  Westover 
said, ﬁYou think a Union will change anything around here.ﬂ  

Hankins responded, ﬁI don™t want to discuss the Union.ﬂ 
Westover admitted that he was aware of union activity at the 
plant and candidly acknowledged that the policy of the Re-
spondent is to operate its business without the presence of the 
Union.8  Westover testified that 
the only conversation he had 
with Hankins about the Union occurred sometime in late June 
or early July 1999.  In this regard, some employees informed 
Westover that Hankins was pa
ssing out union authorization 
cards.  Westover approached Hanki
ns in the plant at that time 
and said, ﬁI heard you are handing out union cards.ﬂ  Hankins 
denied it. 
The general test applied to determine whether employer 
statements violate Section 8(a)(1) of the Act is ﬁwhether the 
employer engaged in conduct wh
ich reasonably tends to inter-
fere with, restrain, or coerce employees in the free exercise of 
                                                          
                                                           
8 Indeed, the Respondent™s handbook specifically apprises employ-
ees that it is not necessary nor do we believe it will ever be necessary 
for you or anyone else to belong to
 a union in order to have a voice in 
the management of your own working affairs (GC Exh. 2, p. 6). 
rights under the Act.ﬂ  
NLRB v. Aimet, Inc., 
987 F.2d 445 (7th 
Cir. 1993); 
Reeves Bros., 
320 NLRB 1082 (1996). 
If Westover made the above stat
ements to Hankins on July 
15, then the Act was violated.  I am inclined to credit Hankins 
for the following reasons.  Hankins impressed me as a sincere 
and candid witness whose testimony 
has a ring of truth to it.  
Westover, on the other hand, was 
a very cavalier witness whose 
testimony was evasive and incons
istent and his memory faulty 
in many areas.  Additionally, while Westover admitted that he 

had a conversation with Hankins
 wherein the Union was dis-
cussed in late June or early July 1999, he never specifically 

denied that he discussed the Union in a conversation with 

Hankins on July 15.  Moreover, Westover™s credibility is fur-
ther cast in doubt when Kersch
ner contradicted his testimony 
on what occurred on July 19.  In this regard, Westover testified 
that it was only after Kerschner left the conference room on 
July 19, and after he officially terminated Hankins, that the 
topic of the Union came up.  To the contrary, Kerschner testi-
fied that Westover mentioned Hankins™ involvement in the 
Union organizing campaign while 
all three individuals were in 
the conference room.
9  For all of the above reasons, I find that 
Westover unlawfully and coerci
vely interrogated Hankins on 
July 15, as alleged in paragraph 6(a) of the complaint.  There-
fore, I recommend that Respondent be found to have violated 
Section 8(a)(1) of the Act. 
The General Counsel alleges in paragraph 7 of the complaint 
that about July 22, President 
Kawaguchi, by letter, unlawfully 
and coercively informed employees that it was aware an em-

ployee or employees have been involved in the Union™s orga-
nizing drive at its facility, thereby creating the impression that 
employees™ union and protected 
activities were under surveil-
lance.
10 I am not inclined to find a violation of Section 8(a)(1) of the 
Act based on the content of the Respondent™s July 22 letter, for 

the following reasons.  First, Hankins testified that in May and 
June 1999, he openly discussed the Union with a number of 
supervisors and confirmed to these individuals that he openly 
supported the Union.  Second, the Union distributed campaign 
literature to employees and Respondent supervisors prior to 
July 22 (R. Exhs. 15, 16, and 17).  Indeed, President Kawagu-
chi was sent campaign literature at his home address prior to 
July 22.  Third, the first paragraph of the letter and the refer-
ence to ﬁwith inside helpﬂ does not refer to Hankins or any 
other specific employee.  Compare 
Royal Manor Convalescent 
Hospital, 322 NLRB 354 (1996). 
 9 In sworn testimony on October 21, before the State of Ohio Unem-
ployment Compensation Review Commission, Kerschner testified that 
during the July 19 meeting, Westover stated that he had heard rumors in the 
plant that Hankins was behind some union activity (GC Exh. 10, p. 42).  

Under these circumstances, I fully credit
 Hankins testimony that on July 19, 
Westover informed him that one of the reasons he was being terminated was 
because he was the ﬁring leaderﬂ of organizing the Teamsters Union in the 
machine department.  Thus, in agreement with the allegations in par. 6(b) of 
the complaint, I find that Respondent 
unlawfully and coer
cively informed 
Hankins that he was discharged because of his Union and protected activi-
ties, in violation of Section 8(a)(1) of the Act.   
10 The July 22 letter states in pertinent part: 
It has come to our attention that the Teamsters union, with inside 
help, has been conducting an ongoing organizing campaign at our 
plant.  We want to make it perfectly clear what  our position is  on 
this.  We strongly believe that a union is not in your best interests 
or in the best interests of the company (G.C. Exh. 14).   
 AMERICAN SHOWA, INC. 215For all of these reasons, I recommend that paragraph 7 of the 
complaint be dismissed. 
D. The 
8(a)(1)
 and 
(3) Allegations 
1. The suspension 
The General Counsel alleges in paragraph 8(a) of the complaint 
that on July 16, the Respondent suspended employee Hankins. 
Respondent acknowledges that it
 suspended Hankins on July 
16, but for reasons unrelated
 to his union activities. 
Kerschner is responsible for 
documenting employee discipline 
by either preparing a memorandum for the file or with an inde-
pendent associate counseling record form that she and the impacted 
employee sign.  The Respondent has four independent levels of 

counseling depending on the severity of the infraction.  If an em-
ployee is charged with creating a hostile or intimidating work envi-
ronment, it is appropriate to firs
t counsel the employee at level 
three.  If an employee is charged with fighting with or attempting 

bodily injury to another associate while on Respondent property, 
the appropriate level of counseling is level four or other discipline 
depending on the severity of the infraction. 
In Wright Line, 251 NLRB 1083 (1990), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1992), the Board 
announced the following causation test in all cases alleging 
violations of Section 8(a)(3) or violations of Section 8(a)(1) 
turning on employer motivation.  First, the General Counsel 
must make a prima facie showing sufficient to support the in-
ference that protected conduct wa
s a ﬁmotivating factorﬂ in the 
employer decision.  On such a s
howing, the burden shifts to the 
employer to demonstrate that th
e same action would have taken 
place even in the absence of th
e protected conduct.  The United 
States Supreme Court approved and adopted the Board™s 
Wright Line test in 
NLRB v. Transportation Management 
Corp., 
462 U.S. 393, 399
Œ403 (1993).  In 
Manno Electric, 
313 NLRB 278 fn. 12 (1996), the Board restated the test as follows.  
The General Counsel has the burden to persuade that antiunion 
sentiment was a substantial or motivating factor in the chal-
lenged employer decision.  The bu
rden of persuasion then shifts 
to the employer to prove its affirmative defense that it world 

have taken the same action even if the employee had not en-
gaged in protected activity. 
For the following reasons, I find that the General Counsel 
has made a strong showing that the Respondent was motivated 
by antiunion considerations in suspending Hankins.  First, the 
evidence establishes that Westover was aware that Hankins was 
actively involved in the Union™
s organizing campaign and that 
he passed out union authorization cards to Respondent employ-

ees.  Second, I specifically found 
that on July 15, 1 day before 
the suspension, Westover unlawfully and coercively interro-
gated Hankins regarding his union
 and protected activities.   
The burden shifts to the Respondent to establish that the 
same action would have taken place even in the absence of the 
employee™s protected conduct. 
I find that the reasons advanc
ed by Respondent for the sus-
pension are pretextual and suggest a predetermined plan to 
create a reason to rid the facility of one of the leading union 
activists.  I base this findi
ng on the following reasons. 
The investigation conducted by Kerschner regarding the in-
cident that took place between Hankins and Smith on July 14 

was shallow and incomplete.  
First, although Kerschner spoke to Hankins about the incident on July 14, she did not ask that he 

submit a written statement as she did with Smith and the two 
other employee witnesses.  Se
cond, after reviewing the state-ments from the three witnesses, Kerschner did not talk to 
Hankins to get his side of the story or provide him the opportu-
nity to submit a written statement.  Likewise, it is significant 
that if Smith was critically injured when Hankins bumped into 
her shoulder, she did not report the incident to the police or 
security.  Additionally, Smith di
d not seek medical attention, 
did not leave work on July 14 nor was she absent from work on 
any successive days and did not file a workman™s compensation 
claim.  More critical, in my opinion, is Kerschner™s failure to 
interview two witnesses that Smith mentioned in her July 16 
written statement.  Indeed, employee Julie Liming credibly 
testified that she ate lunch with
 Hankins and Val Reese on July 
14.  Liming and Reese were both present when Smith walked 
up to the table and informed Hankins that her shoulder still 
hurt.  Liming testified that she heard Hankins apologize to 
Smith and characterized it as a ﬁsincere apology.ﬂ  Addition-
ally, Liming testified that Hankins stopped by her work loca-
tion after lunch and asked her whether he should apologize 
again to Smith.  Liming informed 
Hankins that it wouldn™t hurt.  
Liming also confirmed that Ha
nkins saw her after 12 noon and 
said, ﬁMan, I went to apologize to her, and she was irate.ﬂ 
Also troubling to me, is Kerschner™s testimony that she de-
cided to suspend Hankins on July 16, because he attempted to 
injure Smith.  Contrary to this articulated reason, Kerschner 
prepared a July 16 memorandum to the file that states Hankins 
was suspended for creating a hostile and intimidating work 
environment (GC Exh. 7).
11  Later on August 5,
 in a transmittal 
sheet to the Ohio Bureau of Employment Services, Kerschner 

states that ﬁChristopher was suspended for violation of our 
Associate Conduct policyﬂ which st
ates that associates should 
not fight with or attempt bodily injury to another Associate 
while on ASI property (GC Exh. 11).  The shifting, inconsis-
tent, and contradictory reasons 
articulated for the suspension 
leads me to conclude that they were advanced to camouflage 

the true reason for the action. 
In addition to the above reasons, I find that the Respondent en-
gaged in disparate treatment when it suspended Hankins in com-
parison to other employees who di
d not participate in protected 
activities.  In this regard, employee Joe Mudd first received a ver-
bal warning in January 1993, after his supervisors previously coun-
seled him about creating an intimidating and hostile work envi-
ronment (GC Exh. 21).  A second conference occurred with Mudd 
on June 14, 1995, attended by Westover, wherein additional prob-
lems concerning working relationships were discussed (GC Exh. 
22).  On August 22, 1996, a meeti
ng took place with Kerschner to 
discuss Mudd™s creating a hostile 
and intimidating work environ-
ment (GC Exh. 24).  On October 28, 1996, Westover notes the fact 

that Mudd was referred to ﬁIMPACT,ﬂ an employee assistance 
program (GC Exh. 23).  In an Associate Counseling Record dated 
May 22, 1997, at level four, it was 
noted by Kerschner that due to 
the number of incidents involving Mudd that any future incident 
would result in his removal from his work department (GC Exh. 
25).  On June 26, 1998, an Associate Counseling Record notes that 
Mudd used abusive language to a fellow associate (GC Exh. 26).  
In an October 14, 1998, Associate Counseling Record, Kerschner 
notes that Mudd has experienced a
dditional incidents on October 2, 
9, and 13, 1998, involving the creating of a hostile work environ-
ment (G. C. Exh. 27).  Finally, on October 16, 1998, Kerschner 
                                                          
 11 I note and credit Hankins™ testimony that on July 16 in his tele-
phone call with Kerschner, she info
rmed him that he was being sus-
pended for creating a hostile work environment. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 216notes on Mudd™s Associate Counselin
g Record that due to another 
incident involving creating a hostile work environment, his em-
ployment will be terminated (GC Exh. 28). 
In comparison to the numerous incidents involving Mudd 
and Respondent™s tolerance for 
his transgressions, Hankins was 
suspended for engaging in one in
fraction of creating a hostile 
work environment.  I also note that sometime in 1998, the As-
sociate Counseling Record was 
revised to now require that 
employees must be referred to
 IMPACT at level three and 
above.  While Mudd was referr
ed to IMPACT, Hankins was 
not provided that opportunity. 
In regard to employee Jeff Banks, an Associate Counseling 
Record dated April 8, 1993, shows that he was counseled for 
creating a hostile work environment (GC Exh. 16).  On June 8, 
1993, Westover notes in an Associate Counseling Record that 
Banks had engaged in another in
cident of creating a hostile 
work environment (GC Exh. 15).  On November 24, 1997, due 

to another incident involving 
a hostile work environment, Westover states in Bank™s Associ
ate Counseling Record that he 
was being suspended until evalua
ted by a medical doctor (G. C. 
Exh. 19).  Banks was permitted to return to work on December 

7, 1993, after he completed the medical examination.  In sharp 
contrast, Hankins was not prov
ided the same accommodations 
as Banks.  Subsequently in April 1996, due to an additional 
incident of harassment, Banks wa
s given the option of a referral to IMPACT or the option to resign (GC Exh. 17).   Finally on 

May 28, 1996, Banks was terminated for engaging in additional 
incidents of creating a hostile work
 environment and refusing to 
fully comply with the Respondent
™s referral to IMPACT.  In 
comparison to Banks, Hankins was not given the same oppor-
tunities to seek counseling and 
reduce his hostility.  Rather, he 
was suspended for his first infraction. 
Lastly, Associate Counseling 
Records involving employee 
Hiro Isoda show that he was given two opportunities of coun-seling by Westover, before being suspended for three days on 
his third infraction for using abusive language and creating a 
hostile work environment (GC Exhs. 29 and 30). 
For all of the above reasons, I find that Hankins was sus-
pended because of his protected 
activities on behalf of the Un-
ion, rather then the shifting and inconsistent reasons advanced 

by Respondent.  Likewise, I co
nclude that Respondent would 
not have suspended Hankins on July 16, but for his union and 
protected activities.  Accord
ingly, I recommend that Respon-
dent be found to have violated 
Section 8(a)(1) and (3) of the 
Act when it suspended Hankins on July 16. 
2. The termination 
The General Counsel alleges in paragraph 8(b) of the com-
plaint that on July 19, Respondent discharged Hankins. 
Respondent opines that Hankins 
was terminated on July 19, 
for failure to disclose on his job 
application that he worked at Honda from January 1988 to June 1990.  Additionally, Respon-
dent asserts that Hankins did no
t reveal on his application or 
resume that he was previously 
convicted of a felony or was 
forced to resign his employment from Honda. 
On July 19, Hankins went to the facility and upon arriving 
saw Kerschner, who inquired why he was at the plant since he 
was supposed to be on suspension. Hankins informed Ker-
schner that he had talked to Westover over the weekend and a 
meeting was arranged for today.
 Kerschner picked up Hankins 
personnel file and then met Ha
nkins and Westover in the con-
ference room.  Hankins proceede
d to read his prepared state-
ment but was interrupted by 
Westover.  He asked Hankins 
whether he had been truthful in
 his job application.  Hankins stated that he had.  Westover 
said that he was a liar and in-
formed him that the Respondent had a statement in its posses-sion from a coworker that he had been harassing Smith for 
approximately a year.  West
over said, ﬁWe know you have 
been lying to us.ﬂ  Kersc
hner handed Hankins™ employment 
application to Westover who info
rmed Hankins that he did not 
list Honda as a prior employer on his job application.  Hankins 
admitted this fact and informed Westover that he did not read 
the fine print on the application and did not know that you had 
to list every previous employer 
on your job application.  West-
over informed Hankins that he knew that Hankins had previ-
ously worked at Honda for the last several months.  Westover 
asked what else did Hankins lie 
about on his job application to 
Respondent?  Hankins volunteered that he resigned from 

Honda when he was given the option of going before a peer 
review board or quitting his employment.  Westover said, ﬁI am 
going to terminate your for a number of reasons.ﬂ 
 1. Not listing Honda on your application.  
2. For being the ringleader in organizing the Teamsters 
Union in the machine department. 
3. Threatening Midge Smith.
  Hankins replied, ﬁthat he was not a Union organizer and did 
not work for the Teamsters.ﬂ 
Westover told Hankins that he should not have gotten involved 
with the Union.  Hankins refused to sign the termination slip and 
said, ﬁthis is what its all about, my involvement in the Union.ﬂ 
Hankins was too upset to sign the final exit papers and was 
escorted off the premises
 by his supervisor.   
Under the Wright Line analysis described above, the burden 
shifts to the Respondent to establish that the same action would 
have been taken place even in the absence of the employee™s 
protected conduct. 
Westover testified and adopted his telephone statement given 
on August 5, to the Ohio Bureau 
of Employment 
Services, that 
indicates Hankins was terminated on July 19 while still on dis-
ciplinary suspension (GC Exh. 9).  In this regard, Westover 
claims in his telephone statement,
 that Hankins was terminated 
because he admitted on July 19 that he did not list Honda on the 

ASI job application, that he was previously convicted of a fel-
ony and was forced to resign 
his employment from Honda.  
These two additional reasons are in sharp contrast to the Asso-
ciate Counseling Termin
ation Record dated July 19, and signed 
by Westover and Kerschner.  
That document shows only that 
Hankins did not disclose on his job application that he had 
worked for Honda from January 1988 to June 6, 1990 (GC Exh. 

8).  Likewise, Westove
r testified that he told Hankins on July 
19, that he was being terminated
 for falsifying the ASI applica-
tion.  He specifically stated, ba
sed on my questions, that he did 
not tell Hankins that he was be
ing terminated for previously 
having been convicted of a felony or because of the bumping 
incident with Smith.  Additionall
y, on August 13, in a Request 
for Reconsideration to the Ohio Bureau of Employment Ser-

vices, Respondent again asserts 
that Hankins was discharged 
for failure to disclose he worked at Honda from January 1988 
to June 1990 (GC Exh. 12).  Again, as found above, Respon-
dent presents shifting and inc
onsistent reasons for Hankins™ 
termination. 
Even more significant, in my 
opinion, is Westover™s admis-
sion in his testimony and the A
ugust 5 statement, that he and 
 AMERICAN SHOWA, INC. 217Kerschner were aware for at least 
3 months before July 19, that 
Hankins had falsified his job appl
ication.  This places that 
knowledge in a period of time prior to Westover learning about 
Hankins™ union activity in late June or early July 1999.  Sig-
nificantly, Respondent took no acti
on to discipline Hankins at 
that time.  It was only after Hankins™ union activity came to 

light and the July 15 interrogation, that any discipline was vis-
ited upon Hankins.  It is noted that Respondent™s job applica-
tion warns employees in at least two places that it must be 
truthful on the application.  Indeed, a warning is included at the 
beginning and the end of the job application that provides that 
if an individual is not truthful on the application, they could be 
discharged (R. Exh. 5).  Lastly, Kerschner admitted that no 
other employee prior to July 19 has ever been terminated at 
Respondent for falsifying a job application.
12 In examining the totality of the discipline visited upon Hankins 
within a 3-day period, I note that it was directed against an em-
ployee that possesses an exemplary performance record.   Indeed, 
Hankins achieved a perfect attendance record and had accumulated 
numerous awards including becomi
ng the first employee to earn 
5000 points.  For this accomplishment, he first earned a monetary 

award, then was the recipient of a 2-week all-expense paid vacation 
to Hawaii and in December 1998, was presented a Honda automo-
bile, the first and only employee at Respondent to achieve such a 
honor.  In addition, Hankins won a competition that enabled him to 
take a trip to Japan with Westover and Kawaguchi.  As discussed 
above, I found that the suspension visited on Hankins was pretex-
tual and was solely received becaus
e of his union activities.  In this 
regard, the investigation was not thorough and in comparing the 
lenient treatment afforded other similarly situated employees ac-
cused of creating a hostile work environment, the differences are 
glaring.  Likewise, I find that Respondent™s termination of Hankins 
on July 19 was solely related to his union activities.  Respondent 
attempted to boot strap the suspension and the falsification of the 
job application to mask its true r
eason for the termination.  I fully 
credit Hankins™ testimony that on 
July 19, Westover stated that one 
of the reasons that he was being terminated was for getting in-
volved in the union organizing cam
paign.  The other reasons, as 
discussed above, were pretextual to camouflage the true reason for 
the termination. 
Accordingly, for all of the a
bove reasons, I find that the Re-
spondent would not have terminated Hankins but for his union 
activities.  Therefore, I recomme
nd that Respondent be found to 
have violated Section 8(a)(1) and (3) of the Act when it termi-
nated Hankins on July 19. 
CONCLUSIONS OF LAW 
1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent has engaged in unfair labor practices in 
violation of Section 8(a)(1) of the Act by coercively interrogat-
ing and threatening an employee
 concerning his union activity. 
4. By suspending and thereaf
ter terminating Christopher Hankins, Respondent has engaged in unfair labor practices 
within the meaning of Section 8(a)(1) and (3) of the Act. 
                                                          
                                                           
12 Assuming Hankins did in fact fals
ify his employment application, 
the evidence concerning employee Scott Sindelar who apparently falsi-
fied his employment application bu
t was not discharged, is further 
evidence of disparate treatment (GC Exhs. 34, 35, and 36). 
5. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discriminatorily suspended and dis-
charged Christopher Hankins, it 
must offer him reinstatement 
and make him whole for any loss of earnings and other bene-
fits, computed on a quarterly basis from date of discharge to 
date of proper offer of reinstat
ement, less any net interim earn-
ings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
13 ORDER The Respondent, American Show
a, Inc., Sundbury, Ohio, its 
officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Coercively interrogating and threatening employees con-
cerning their union activity. 
(b) Discharging, suspending, or otherwise discriminating against 
any employee for supporting Teamsters Local Union No. 413, a/w 
International Brotherhood of Teamsters, AFL
ŒCIO. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Christopher 
Hankins full reinstatement to his form
er job or, if that job no longer 
exists, to a substantially equivale
nt position, without prejudice to 
his seniority or any other rights or privileges previously enjoyed. 
(b) Make Christopher Hankins whole for any loss of earnings 
and other benefits suffered as a result of the discrimination against 
him in the manner set forth in the remedy section of the decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful suspension and discharge, 
and within 3 days thereafter notify Christopher Hankins in writ-
ing that this has been done and that the suspension and the dis-
charge will not be used 
against him in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of the records if stored in electronic form, nec-
essary to analyze the amount of 
backpay due under the terms of 
this Order. (e) Within 14 days after service by the Region, post at its fa-
cility in Sundbury, Ohio, copies of the attached notice marked 
ﬁAppendix.ﬂ14  Copies of the notice, on forms provided by the 
 13 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
14 If this Order is enforced by a 
Judgment of the United States Court 
of Appeals, the words in the notice reading ﬁPosted by Order of the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 218Regional Director for Region 8, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
                                                                                            
 National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since July 15, 1999. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED hat the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
   